UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) September 11, 2014 (September 11, 2014) HERTZ GLOBAL HOLDINGS, INC. THE HERTZ CORPORATION (Exact name of registrant as specified in its charter) Delaware Delaware 001-33139 001-07541 20-3530539 13-1938568 (State of Incorporation) (Commission File Number) (I.R.S Employer Identification No.) 999 Vanderbilt Beach Road, 3rd Floor Naples, Florida 34108 999 Vanderbilt Beach Road, 3rd Floor Naples, Florida 34108 (Address of principal executive offices, including zip code) (239) 552-5800 (239) 552-5800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On September 11, 2014, Hertz Global Holdings, Inc. (“Hertz”) issued a press release announcing an agreement-in-principle with Carl C. Icahn and affiliated entities.A copy of the press release issued by Hertz is attached as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The following Exhibit is filed herewith as part of this report: Exhibit Description Press Release dated September 11, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HERTZ GLOBAL HOLDINGS, INC. THE HERTZ CORPORATION (Registrant) By: /s/J. Jeffrey Zimmerman Name: J. Jeffrey Zimmerman Title:
